Citation Nr: 0723910	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  06-11 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio




THE ISSUES

1.  Entitlement to service connection for claimed depression.  

2.  Entitlement to service connection for claimed 
hypertension.  

3.  Entitlement to service connection for a claimed dental 
disability.  




REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to May 
1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by the RO.  

In January 2007, the veteran had a videoconference hearing 
with the undersigned Veterans Law Judge.  



FINDINGS OF FACT

1.  On January 3, 2007, prior to the promulgation of a 
decision, the veteran requested that VA withdraw his appeal 
for service connection for depression.  

2.  The veteran, who was discharged from service in 1971, 
submitted his initial claim for service connection for dental 
disability in December 2004.  

3.  Dental trauma, prisoner of war status, or participation 
in a VA rehabilitation program is not alleged or 
demonstrated.  

4.  Service connection is in effect for diabetes mellitus, 
evaluated as 20 percent disabling.  

5.  There is no competent evidence of record that the veteran 
has a dental disability aggravates his service-connected 
diabetes mellitus.  

6.  The veteran is not shown to have manifested complaints or 
findings of hypertension in service or for many years 
thereafter.  

7.  The currently demonstrated hypertension is not shown to 
have been caused or aggravated by his service-connected 
diabetes mellitus.  



CONCLUSIONS OF LAW

1.  With respect to the issue of service connection for 
depression, the criteria for withdrawal of the veteran's 
substantive appeal have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

2.  The veteran has not submitted a claim of service 
connection for dental disability, diagnosed primarily as 
advanced generalized periodontal disease, upon which relief 
may be granted. 38 U.S.C.A. §§ 1712, 5107 (West 2002) 
38 C.F.R. §§ 3.381, 17.161 (2006).

3.  The veteran's disability manifested by hypertension is 
not due to disease or injury that was incurred in or 
aggravated by active service; nor is it proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.310 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Depression

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  

During his January 2007 videoconference hearing with the 
undersigned Veterans Law Judge, the veteran withdrew his 
appeal of service connection for depression.  

Hence, with respect to that issue, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review that issue, and it is dismissed.  


II.  Service Connection for Dental Disability and for 
Hypertension

A.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
for service connection for dental disability and for 
hypertension.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
The veteran claimed that those disabilities were secondary to 
his service-connected diabetes mellitus.  

In a letter dated in September 2004, the RO informed the 
veteran that in order to establish service connection for the 
claimed disabilities, the evidence had to show that he 
currently had those disabilities and that they were either 
caused or aggravated by disability for which service 
connection had been established.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence that was or 
record and was not of record that was necessary to 
substantiate the veteran's claims; (2) the information and 
evidence that VA would seek to provide, such as records held 
by Federal agencies; (3) the information and evidence that 
the veteran needed to provide, such as employment records and 
records of his treatment by private health care providers; 
and (4) the need to furnish VA any other information or 
evidence in the veteran's possession that pertained to his 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the RO granted the veteran time to develop the record.  
Additional evidence and argument was received by the RO, 
including records which reflected his treatment by VA from 
October 1999 to May 2006; the report of a March 2005 VA 
examination; and the transcript of his January 2007 video 
conference with the undersigned Veterans Law Judge.  Thus, 
the veteran has had ample opportunity to participate in the 
development of his appeal.  

In evaluating this appeal, the Board is aware of the need to 
notify the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded for hypertension or for dental 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Such information was sent to the veteran in 
March 2006.

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims of service connection for 
hypertension and for dental disability.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  Indeed, he has not 
identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support either 
claim.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of his claims.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  


B.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The primary thrust of the veteran's contentions is that his 
hypertension and dental disability are the result of or have 
been aggravated by his service-connected diabetes mellitus.  
Thus, he maintains that service connection is warranted on a 
secondary basis.  38 C.F.R. § 3.310.  

A review of the claims file discloses that diabetes mellitus 
was first manifested in October 1999.  

By a rating action in May 2002, the RO granted service 
connection for diabetes mellitus and assigned a 20 percent 
rating, effective on May 8, 2001.  


1.  Hypertension

For certain disabilities, such as hypertension, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Such a presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307.  

A careful review of the record shows that the veteran's 
hypertension was first manifested during VA medical treatment 
in December 2001.  

Although the veteran maintains that the hypertension is the 
result of or has been aggravated by his service-connected 
diabetes mellitus, he is not qualified to render such an 
opinion.  

As a layman, he is only qualified to report on matters which 
are capable of lay observation.  He is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, his opinion, without more, cannot be 
considered competent evidence for establishing such a 
relationship.  

In this case, the Board finds the preponderance of the 
evidence is against the claim of service connection for 
hypertension.  

Indeed, the record is negative for any competent evidence of 
hypertension in service or for many years thereafter.  

Although the veteran now receives VA medical treatment, his 
medical records provide no support for his assertions that 
the hypertension was caused or aggravated by the service-
connected diabetes mellitus.  

In March 2005, the veteran was examined by VA when the 
examiner acknowledged that hypertension could be a 
complication of long-standing diabetes mellitus.  However, 
because the diabetes mellitus and hypertension had been 
identified at approximately the same time, the VA examiner 
concluded that the hypertension was unrelated to his service-
connected diabetes mellitus.  

According, based on its review of the entire record, the 
Board finds that service connection for hypertension must be 
denied.  



2.  Dental Disability

The veteran seeks service connection for dental disability, 
diagnosed primarily as generalized advanced periodontal 
disease.  Such a claim is also considered to be a claim for 
VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 
302 (1993).  

The threshold question is whether or not the appellant has 
presented a legal claim for a VA benefit.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  If he has not, his appeal must be 
denied.  As explained below, the Board finds that he has not 
submitted such a claim.  

Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.81(d)(1).  

Where teeth are replaceable by suitable prosthesis a 
noncompensable evaluation is warranted.  38 C.F.R. § 4.150, 
Diagnostic Code 9913.  See Simington v. West, 11 Vet. App. 41 
(1998).  

Outpatient dental treatment may be authorized by the Chief of 
the VA Dental Service, for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent prescribed and in 
accordance with the following classification and provisions 
set forth below:  

Class I beneficiaries are those having a service-connected 
compensable dental disability or condition.  They may be 
authorized any dental treatment indicated as reasonably 
necessary to maintain oral health and masticatory function.  
There is no time limitation for making application for 
treatment and no restriction as to the number of repeat 
episodes of treatment.  38 U.S.C. 1712(b)(a).  

Class II beneficiaries include those, such as the veteran, 
who were discharged or released from active service prior to 
October 1, 1981.  Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge or release from active 
service, may be authorized any treatment indicated as 
reasonably necessary for the one-time (emphasis added) 
correction of the service-connected noncompensable condition, 
but only if the following conditions are met:  

(A) They were discharged or released, under conditions 
other than dishonorable, from a period of active 
military, naval or air service of not less than 180 
days.  

(B) Application for treatment is made within one year 
after such discharge or release (emphasis added).  

(C) The VA dental examination is completed within 14 
months after discharge or release, unless delayed 
through no fault of the veteran.  

38 U.S.C.A. § 1712(b)(a)(2)(i).  

Treatable carious teeth, replacement of missing teeth, dental 
or alveolar abscesses, and periodontal disease are considered 
service connected only for the purpose of establishing 
eligibility for outpatient dental treatment.  38 C.F.R. § 
3.381(a).  

During the service entrance examination in April 1967, there 
were no complaints or clinical findings of dental disability 
of any kind.  Indeed, the veteran's dental condition was 
found to be acceptable.  

During his initial dental examination in September 1967, the 
veteran had moderate calculus and gingivitis.  Missing teeth 
and existing restorations consisted of cavities filled in 
tooth number 19 and tooth number 30 and chipping of tooth 
number 9.  Tooth number 2 was missing.  He was assigned a 
dental classification of 2 out of 5.  

During service from October to December 1968, the veteran 
underwent drainage, reaming and irrigation of tooth number 8.  
Cavities were also filled in tooth number 1, tooth number 3 
and tooth number 8.  

In April 1970, the veteran had a cavity filled in tooth 
number 32, and from May to October 1970, he had a crown 
placed on tooth number 9.  

During a dental consultation performed in conjunction with 
the veteran's April 1971 separation examination, it was noted 
that tooth number 2 was missing and that a crown had been 
placed on tooth number 9.  He was assigned a dental 
classification of 1 out of 5.  

Since June 2004, the veteran has undergone fairly extensive 
VA dental treatment primarily for carious teeth and 
generalized advanced periodontal disease.  

In June and July 2004, the veteran underwent treatment for 
tooth number 30.  Exudate was expressed from buccal gingival 
sulcus.  In October 2004, the veteran underwent dental 
treatment of tooth 3 and tooth 8.  

In June 2005, the veteran was seen at a VA dental service for 
the evaluation of teeth 7 and 8 for restorability.  It was 
noted that there was little support bone on teeth 7, 8 and 9 
due to advanced periodontal disease.  Extraction of those 
teeth was recommended with fabrication of a partial denture.  

During a dental examination in September 2005, the examiner 
stated that the veteran was missing teeth 1, 3, 16, 17 and 
32.  

In January 2006, the veteran underwent surgical extraction of 
tooth 8 as a nonrestorable tooth.  

Under current regulations, dental treatment for 
noncompensable dental disorders is only authorized on a one-
time completion basis and he needed to submit his claim for 
VA outpatient dental treatment within one year of his 
discharge or release.  That application needed to be 
submitted within one year of his discharge from service.  In 
this case, such application was not received by the RO until 
December 2004, many years after service.  

While the veteran was not notified of this restriction by the 
appropriate service department at the time of his discharge, 
such notification was not required for service personnel who 
were discharged prior to 1982.  See Woodson v. Brown, 8 Vet. 
App. 352 (1995).  

There are certain exceptions to this basic rule of treatment, 
such as cases involving dental trauma, prisoner of war 
status, aggravation of a service-connected medical disorder, 
or participation in a VA rehabilitation program.  38 C.F.R. 
§ 17.161.  However, the evidence does not show, and the 
veteran does not contend that any of those exceptions apply 
to this case.  

Absent a timely application for VA dental benefits or 
competent evidence of trauma or any other of the noted 
exceptions, the veteran cannot meet the criteria for service 
connection for dental disability on a direct basis.  

The primary thrust of the veteran's contentions is that his 
dental disability has been caused or aggravated by his 
service-connected diabetes mellitus.  

However, given these assertions, service connection is not 
available on this claimed secondary basis.  

VA will only treat a dental condition if it is professionally 
determined to be having a direct and material detrimental 
effect upon the associated basic condition or disability.  
38 C.F.R. § 17.161(g).  

Essentially, VA will treat dental disease to keep a service-
connected disability from getting worse.  Whether such dental 
disease is service connected is irrelevant.  

In this case, the evidence of record does not show that the 
current dental condition is aggravating his diabetes 
mellitus.  Rather, his argument is the opposite, that his 
diabetes mellitus has caused or aggravated his dental 
condition.  

However, under current law, there is simply no basis for 
secondary service connection.  The law is dispositive of the 
issue; and, therefore, the appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In arriving at this decision, the Board notes that the only 
opinion supporting a grant of service connection for dental 
disability comes from the veteran.  However, it must be 
emphasized that he is not qualified to render such an 
opinion.  Espiritu.  



ORDER

The appeal as to the claim of service connection for 
depression is dismissed.  

Service connection for hypertension is denied.  

Service connection for dental disability is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


